 



Exhibit 10.19

(AMERICAN ACHIEVEMENT CORPORATION LOGO) [d19687d1968777.gif]

October 21,2004

Mr. David Fiore
American Achievement Corporation
7211 Circle S Road
Austin, TX 78745

     Re: Employment Agreement Amendment

Dear David:

     Reference is made to your employment agreement with the Company, originally
dated as of July 13, 1999, as amended and in effect on the date hereof (the
“Agreement”). Please be advised that the period ending thirty days after the six
month anniversary of a Change of Control referenced in Section 7.7(a) of the
Agreement is hereby extended to expire on December 31, 2004. All other
provisions of the Agreement will continue in effect pursuant to their terms.
Terms used herein and not otherwise defined have the meanings set forth in the
Agreement.

     If you are in agreement with the foregoing, please sign and return one copy
of this Agreement, it being understood that all counterpart copies will
constitute but one agreement with respect to the subject matter of this letter.

            Very truly yours,


American Achievement Corporation
      By:   -s- Mac La Follette [d19687d1968779.gif]         Name:   Mac La
Follette        Title:   Managing Director     

Accepted and agreed to as of the date hereof:

         
By:
  -s- David G. Fiore [d19687d1968778.gif]    

 

--------------------------------------------------------------------------------

     

  David G. Fiore            10/22/04    

      7211 Circle S Road
Austin, TX 78745   Phone: 512-444-0571

